--------------------------------------------------------------------------------

Exhibit 10.1
 
Execution Version
 
SPONSOR AGREEMENT


This SPONSOR AGREEMENT (the “Sponsor Agreement”), dated as of August 9, 2019, is
entered into by and between HN Investors LLC, a Delaware limited liability
company (“Sponsor”), Trinity Merger Corp., a Delaware corporation (“Trinity”),
Trinity Sub Inc., a Maryland corporation (“PubCo”), PBRELF I, LLC, a Washington
limited liability company (“Fund I”), BRELF II, LLC, a Washington limited
liability company (“Fund II”), BRELF III, LLC, a Washington limited liability
company (“Fund III”), and BRELF IV, LLC, a Washington limited liability company
(“Fund IV” and, together with Fund I, Fund II and Fund III, the “Companies” and
each a “Company”), Pyatt Broadmark Management, LLC, a Washington limited
liability company (“MgCo I”), Broadmark Real Estate Management II, LLC, a
Washington limited liability company (“MgCo II”), Broadmark Real Estate
Management III, LLC, a Washington limited liability company (“MgCo III”), and
Broadmark Real Estate Management IV, LLC, a Washington limited liability company
(“MgCo IV” and, together with MgCo I, MgCo II and MgCo III, the “Management
Companies”).
 
W I T N E S E T H:
 
WHEREAS, concurrently with the execution of this Sponsor Agreement, Trinity,
PubCo, the Companies, the Management Companies, Trinity Merger Sub I, Inc., a
Delaware corporation, and Trinity Merger Sub II, LLC, a Delaware limited
liability company, will enter into that certain Agreement and Plan of Merger,
dated as of the date hereof (the “Merger Agreement”); and


WHEREAS, pursuant to the Merger Agreement, Sponsor has agreed to (a) surrender
to Trinity, for no consideration and as a contribution to the capital of
Trinity, 3,801,360  shares of Class B Common Stock (the “Surrendered Shares”),
whereupon the Surrendered Shares shall be cancelled, (b) surrender to Trinity,
for no consideration and as a contribution to the capital of Trinity, 7,163,324
Private Placement Warrants (the “Surrendered Warrants”), whereupon the
Surrendered Warrants shall be cancelled, and (c) waive the conversion rights of
Class B Common Stock set forth in Section 4.3 of the Trinity Certificate that
may result from the PIPE Investment and/or the Transactions.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:



1.
Definitions.  Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Merger Agreement.




2.
Surrender and Waiver.




(a)
Immediately prior to, and conditioned upon, the Trinity Effective Time:




(i)
the Sponsor shall automatically and irrevocably surrender and forfeit to
Trinity, for no consideration and as a contribution to the capital of Trinity,
(A) the Surrendered Shares and (B) the Surrendered Warrants; and




--------------------------------------------------------------------------------

(ii)
Trinity shall immediately cancel the Surrendered Shares and Surrendered
Warrants.




(b)
Immediately following, and conditioned upon the consummation of the transactions
described in paragraph 2(a) above, but prior to the Trinity Effective Time, the
Sponsor shall, automatically and without any further action by the Sponsor or
Trinity, irrevocably waive the Class B Share Conversion Rights that may result
from the PIPE Investment and/or the other Transactions, in each case, pursuant
to and in accordance with the terms of this Sponsor Agreement.




(c)
Sponsor acknowledges and agrees that, to the extent Sponsor receives any PubCo
Common Stock as a result of any conversion of Class B Common Stock to Class A
Common Stock that results from the PIPE Investment and/or the other
Transactions, Sponsor shall promptly surrender such shares to PubCo for
cancellation, and no consideration shall be payable to Sponsor in connection
therewith.  PubCo shall not issue to Sponsor any PubCo Common Stock in exchange
therefor, the entitlement to which has been waived in accordance with paragraph
2(b) above.




3.
Sponsor Representations and Warranties.  The Sponsor hereby represents and
warrants as of the date hereof as follows:




(a)
The Sponsor owns the Surrendered Shares and Surrendered Warrants free and clear
of all Encumbrances.




(b)
The Sponsor has all requisite power and authority to execute and deliver this
Sponsor Agreement and to consummate the transactions contemplated hereby and to
perform all of its obligations hereunder.  The execution and delivery of this
Sponsor Agreement have been, and the consummation of the transactions
contemplated hereby has been, duly authorized by all requisite action by the
Sponsor.  This Sponsor Agreement has been duly and validly executed and
delivered by the Sponsor and, assuming this Sponsor Agreement has been duly
authorized, executed and delivered by the other parties hereto, this Sponsor
Agreement constitutes, and upon its execution will constitute, a legal, valid
and binding obligation of the Sponsor enforceable against it in accordance with
its terms.




4.
Successors and Assigns.  Sponsor acknowledges and agrees that the terms of this
Sponsor Agreement are binding on and shall inure to the benefit of Sponsor’s
beneficiaries, heirs, legatees and other statutorily designated
representatives.  Sponsor also understands that this Sponsor Agreement, once
executed, is irrevocable and binding, and if Sponsor transfers, sells or
otherwise assigns any shares of Class B Common Stock held by it as of the date
of this Agreement, the transferee of such shares of Class B Common Stock shall
be bound by the terms of this Sponsor Agreement as if such transferee were a
party hereto.  Any holder of Class B Common Stock that subsequently desires to
transfer, sell or otherwise assign any shares of Class B Common Stock shall, in
addition to any other existing obligations or restrictions applicable to such
proposed transfer, sale or assignment that may exist, provide the proposed
transferee with a copy of this Sponsor Agreement and obtain from such proposed
transferee a written acknowledgment that such proposed transferee acknowledges
and agrees to the terms and the other matters set forth in this Sponsor
Agreement.



2

--------------------------------------------------------------------------------

5.
Termination.  This Sponsor Agreement shall terminate, and have no further force
and effect, as of the earlier to occur of (a) the Trinity Effective Time and (b)
the termination of the Merger Agreement in accordance with its terms prior to
the Trinity Effective Time; provided, however, if this Sponsor Agreement
terminates under subsection (a) above, the obligations of Sponsor under Section
2(c), if any, shall terminate following the Trinity Effective Time once such
obligations have been satisfied.  This Sponsor Agreement may be executed in
counterparts (including by electronic means), all of which shall be considered
one and the same agreement and shall become effective when signed by each of the
parties and delivered to the other parties, it being understood that all parties
need not sign the same counterpart.




6.
Governing Law. All issues and questions concerning the construction, validity,
interpretation and enforceability of this Sponsor Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.




7.
Waiver of Jury Trial.  EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. 
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF A PROCEEDING, SEEK TO ENFORCE THE
FOREGOING WAIVER, (B) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH 7.



[signature page follows]


3

--------------------------------------------------------------------------------

Execution Version

IN WITNESS WHEREOF, the parties hereto have executed this Sponsor Agreement as
of the date first written above.



 
HN INVESTORS LLC
       
By:
/s/ Sean A. Hehir
 
Name:
Sean A. Hehir
 
Title:
Manager

 

 
TRINITY MERGER CORP.
       
By:
/s/ Sean A. Hehir
 
Name:
Sean A. Hehir
 
Title:
President & Chief Executive Officer

 

 
TRINITY SUB INC.
       
By:
/s/ Sean A. Hehir
 
Name:
Sean A. Hehir
 
Title:
President, Chief Executive Officer,
Treasurer & Chief Financial Officer

       
PBRELF I, LLC
       
By: Pyatt Broadmark Management, LLC




   
By:
/s/ Jeffrey B. Pyatt
   
Name: Jeffrey B. Pyatt
   
Title: Manager
           
By:
/s/ Joseph L. Schocken
   
Name: Joseph L. Schocken
   
Title: Manager

 
[Signature Page to Sponsor Agreement]

--------------------------------------------------------------------------------

 

 
BRELF II, LLC
         
By: Broadmark Real Estate Management II, LLC, its manager
           
By:
/s/ Jeffrey B. Pyatt
   
Name: Jeffrey B. Pyatt
   
Title: Manager
           
By:
/s/ Joseph L. Schocken
   
Name: Joseph L. Schocken
   
Title: Manager
         
BRELF III, LLC
         
By: Broadmark Real Estate Management III, LLC, its manager
           
By:
/s/ Jeffrey B. Pyatt
   
Name: Jeffrey B. Pyatt
   
Title: Manager
           
By:
/s/ Joseph L. Schocken
   
Name: Joseph L. Schocken
   
Title: Manager




 
BRELF IV, LLC
         
By: Broadmark Real Estate Management IV, LLC, its manager
           
By:
/s/ Jeffrey B. Pyatt
   
Name: Jeffrey B. Pyatt
   
Title: Manager
           
By:
/s/ Joseph L. Schocken
   
Name: Joseph L. Schocken
   
Title: Manager

 
[Signature Page to Sponsor Agreement]

--------------------------------------------------------------------------------

 
PYATT BROADMARK MANAGEMENT, LLC
           
By:
/s/ Jeffrey B. Pyatt
   
Name: Jeffrey B. Pyatt
   
Title: Manager
           
By:
/s/ Joseph L. Schocken
   
Name: Joseph L. Schocken
   
Title: Manager




 
BROADMARK REAL ESTATE MANAGEMENT II, LLC
           
By:
/s/ Jeffrey B. Pyatt
   
Name: Jeffrey B. Pyatt
   
Title: Manager
           
By:
/s/ Joseph L. Schocken
   
Name: Joseph L. Schocken
   
Title: Manager




 
BROADMARK REAL ESTATE MANAGEMENT III, LLC
           
By:
/s/ Jeffrey B. Pyatt
   
Name: Jeffrey B. Pyatt
   
Title: Manager
           
By:
/s/ Joseph L. Schocken
   
Name: Joseph L. Schocken
   
Title: Manager

 
[Signature Page to Sponsor Agreement]
 

--------------------------------------------------------------------------------

 
BROADMARK REAL ESTATE MANAGEMENT IV, LLC
           
By:
/s/ Jeffrey B. Pyatt
   
Name: Jeffrey B. Pyatt
   
Title: Manager
           
By:
/s/ Joseph L. Schocken
   
Name: Joseph L. Schocken
   
Title: Manager

 
[Signature Page to Sponsor Agreement]



--------------------------------------------------------------------------------